Financial Supplement For the First Quarter of Fiscal Year 2013 ending June 29, 2012 PSS World Medical, Inc. As of June 29, 2012 Current Fiscal Year Unaudited Consolidated Income Statement (in thousands, except per share data) Q1 Net sales $ Cost of goods sold Gross profit General and administrative expenses Selling expenses Income from operations Interest expense ) Interest income 14 Other income Income from continuing operations before income taxes Provision for income taxes Income from continuing operations Income from discontinued operations, net Net income Net loss attributable to noncontrolling interest ) Net income attributable to PSS World Medical, Inc. $ Earnings per common share - Basic: Continuing operations $ Discontinued operations Attributable to PSS World Medical, Inc. $ Earnings per common share - Diluted: Continuing operations $ Discontinued operations Attributable to PSS World Medical, Inc. $ Weighted average common shares outstanding: Basic Diluted Net sales by segment: Physician (including Laboratory) $ Dispensing Home Care & Hospice Shared Services $ Selling days: 64 Net sales per selling day: Physician (including Laboratory) $ Dispensing Home Care & Hospice Shared Services 5 $ Numbers may not foot due to rounding differences 1 PSS World Medical, Inc. As of June 29, 2012 Consolidated Income Statement Trend (in thousands, except per share data) Q1 Q2 Q3 Q4 Total Total Net sales $ Cost of goods sold Gross profit General and administrative expenses Selling expenses Income from operations Interest expense ) Interest income 26 17 15 14 73 Other income Income from continuing operations before income taxes Provision for income taxes Income from continuing operations Income from discontinued operations, net Net income Net (loss) income attributable to noncontrolling interest ) 84 34 74 71 Net income attributable to PSS World Medical, Inc. $ Earnings per common share - Basic: Continuing operations $ Discontinued operations Attributable to PSS World Medical, Inc. $ Earnings per common share - Diluted: Continuing operations $ Discontinued operations Attributable to PSS World Medical, Inc. $ Weighted average common shares outstanding: Basic Diluted Net sales by segment: Physician (including Laboratory) $ Dispensing Home Care & Hospice Shared Services $ Selling days: 64 63 62 64 Net sales per selling day: Physician (including Laboratory) $ Dispensing Home Care & Hospice Shared Services 7 10 7 6 7 8 $ Numbers may not foot due to rounding differences 2 PSS World Medical, Inc. As of June 29, 2012 Store Brands* - Net Sales from Continuing Operations (in thousands) Fiscal Year Q1 Q1 Q2 Q3 Q4 Total Consolidated Store Brand Sales from continuing operations $ * Store brands (collectively known as “store brand” or “store brands”) are comprised of the Company’s Select Medical Products and other specialty brand products and services. Numbers may not foot due to rounding differences 3 PSS World Medical, Inc. As of June 29, 2012 Unaudited Segment Information from Continuing Operations (in thousands) Three Months Ended June 29, July 01, NET SALES: Physician (including Laboratory) $ $ Dispensing Home Care & Hospice Shared Services Total net sales $ $ SELLING DAYS: 64 64 NET SALES PER SELLING DAY: Physician (including Laboratory) $ $ Dispensing Home Care & Hospice Shared Services 5 7 Total net sales per selling day $ $ INCOME FROM OPERATIONS: Physician (including Laboratory) $ $ Dispensing Home Care & Hospice Shared Services ) ) Total income from operations $ $ DEPRECIATION: Physician (including Laboratory) $ $ Dispensing Home Care & Hospice 3 3 Shared Services Total depreciation $ $ AMORTIZATION OF INTANGIBLE AND OTHER ASSETS: Physician (including Laboratory) $ $ Dispensing Home Care & Hospice Shared Services 89 Total amortization of intangible and other assets $ $ PROVISION FOR DOUBTFUL ACCOUNTS: Physician (including Laboratory) $ $ Dispensing 16 33 Home Care & Hospice 60 46 Total provision for doubtful accounts $ $ INTEREST EXPENSE: Total interest expense $ ) $ ) INTEREST INCOME: Physician (including Laboratory) $
